/Fli:E,IN CLERKS OFFICE
                                                          This opinion was filed for record
 IUI'I\EME COURT, .STATE OF Wi\llHINO'Illll
       DATE       !£\f 1 0 201§
                                                     at    (}'oo c;U\,1.   onNW      10 1 2f)L~
~AA.f2_;~[
    CHIEF:JUS"fl
                                                    d&c-~Ci~
                                                      SUSAN L. CARLSON
                                                            SUPREME COURT CLERK




            IN THE SUPREME COURT OF THE STATE OF WASHINGTON


    STATE OF WASHINGTON,                                       NO. 92775-8
                                      Petitioner,
                           v.                                  ENBANC

    MIGUEL ANGEL ALBARRAN,
                                      Respondent.
                                                               Filed       f,:nv 1 o 2016


              GORDON McCLOUD, J.-A jury found Miguel Albarran guilty of several

  crimes, including second degree rape of a child (in violation of RCW 9A.44.076)

  and second degree rape (in violation ofRCW 9A.44.050(1)(b)), based on a single

  act. At sentencing, the parties and the trial court all agreed that the rape and child

  rape convictions violated double jeopardy protections. U.S. CONST. amend. V;

  WASH. CaNST. art. I, § 9. The remedy for a double jeopardy violation is vacation of

  the conviction for the lesser offense; here, the trial court concluded that the lesser

  offense was second degree child rape and vacated that conviction.
State v. Albarran (Miguel Angel), No. 92775-8

      Albarran appealed because the enhanced second degree rape carried a

mandatory sentence of 25 years, while the vacated conviction did not. Albarran

argued that a different and more important violation occurred in this case: a violation

of the so-called "general-specific rule." State v. Albarran, No. 46162-5-II, slip op.

at     17     (Wash.      Ct.     App.         Dec.   1,    2015)      (unpublished),

www.courts.wa.gov/opinions/pdf/D2%2046162-5-II%20Unpublished%200pinion.pdf.

The remedy for a violation of the "general-specific" rule is vacation ofthe conviction

for the "general" offense; Albarran contends that the more general offense in this

case is second degree rape. The Court of Appeals agreed with Albarran, vacated the

conviction for second degree rape, reinstated the conviction for second degree rape

of a child, and remanded for resentencing. I d. at 17-21.

      We granted the State's petition for review and now reverse. State v. Albarran,

185 Wash. 2d 1025,377 P.3d 722 (2016).

                                         FACTS

      Albarran began dating T.P.'s mother in 2010 and moved into the home she

shared with T.P. in July 2012. T.P.'s mother testified that on the morning of April

1, 2013, she was walking past T.P. 's room on her way to the laundry room when she

noticed Albarran on T.P. 's bed with his face near her vagina. She immediately began

shouting at Albarran, asking him what he was doing to her 13-year-old daughter.

The shouting woke T.P. T.P. testified that she had no recollection of what occurred


                                           2
State v. Albarran (Miguel Angel), No. 92775-8

while she was sleeping. DNA (deoxyribonucleic acid) swabs taken from T.P.'s

underwear and leg matched Albarran's semen and saliva.

      Albarran denied any wrongdoing. He testified that he was in T.P.'s room only

because he saw that she had kicked her blanket onto the floor and he was in the

process of covering her back up when T.P.' s mother walked by. As for the presence

of his semen and saliva on T.P., Albarran speculated that T.P.'s mother had

intentionally transferred his DNA onto T.P.'s leg and underwear using a vibrator

that she and Albarran used during intercourse in an attempt to frame him for rape as

revenge for his many sexual affairs.

      Because T.P. was 13 and asleep during the rape, the State charged Albarran

with both second degree child rape (RCW 9A.44.076) and second degree rape of a

person incapable of consent due to physical helplessness or mental incapacity (RCW

9A44.050(1)(b)). With respect to the second degree rape charge, the State also

charged the special aggravating factor that the rape involved a victim under age 15

(RCW 9.94A837). This aggravating factor carried a mandatory minimum tenn of

25 years in this case. The State also charged two other aggravating factors on each

count. Those other aggravating factors did not carry a mandatory minimum term at

all but allowed the sentencing court to impose an exceptional minimum term above

the guidelines in its discretion.




                                           3
State v. Albarran (Miguel Angel), No. 92775-8

                                 Procedural History

      Prior to trial, Albarran moved to dismiss the second degree rape charge on

double jeopardy grounds. He renewed the motion at trial. The State agreed with

Albarran that the double jeopardy clause bars conviction for both crimes but argued

that Albarran's motion was premature because he had not yet been convicted. The

trial court denied Albarran's motion and instructed the jury on all charges. The jury

found Albarran guilty as charged.

      At sentencing, Albarran raised the double jeopardy motion again. The State

conceded that under this court's decision in State v. Hughes, 166 Wash. 2d 675, 684-

86, 212 P.3d 558 (2009), the simultaneous convictions of second degree rape and

second degree child rape for a single act violated double jeopardy clause protections.

Accordingly, it argued that the trial court should apply the remedy required for

double jeopardy violations: vacation of the conviction that carries the lesser

sentence. The parties agreed that, here, the lesser sentence attached to the second

degree child rape conviction.

      But Albarran also argued that the simultaneous rape and child rape

convictions violated a different legal doctrine-the '"general-specific' rule."

Clerk's Papers (CP) at 42 (quoting State v. Conte, 159 Wash. 2d 797, 803-04, 154 P.3d
194 (2007); State v. Shriner, 101 Wash. 2d 576, 580, 681 P.2d 237 (1984)). This rule

provides that '"where a special statute punishes the same conduct which is [also]


                                           4
State v. Albarran (Miguel Angel), No. 92775-8

punished under a general statute, the special statute applies and the accused can be

charged only under that statute."' Shriner, 101 Wash. 2d at 580 (quoting State v. Cann,

92 Wash. 2d 193, 197, 595 P.2d 912 (1979)). This rule applies only where two statutes

are "concurrent"-that is, where "the general statute will be violated in each instance

where the special statute has been violated." I d. The purpose ofthe general-specific

rule is to preserve the legislature's intent to penalize specific conduct in a particular,

less onerous way 1 and hence to minimize sentence disparities resulting from

unfettered prosecutorial discretion. Id. at 581-83. Albarran argued that second

degree child rape is the more specific crime, relative to second degree rape

predicated on the victim's mental or physical helplessness, and that the proper

remedy was therefore vacation of his conviction for the latter (more general) crime.

       The trial court agreed with the State and vacated the second degree child rape

conviction. It refused to apply the general-specific rule and concluded that the other,

more typical, double jeopardy remedy applied. It added that even if the general-

specific rule did apply, it was unclear whether child rape would qualify as the more


       1 We have never applied the rule to bar prosecution under a more lenient "general"
statute. E.g., Shriner, 101 Wash. 2d at 580; State v. Danforth, 97 Wash. 2d 255, 257-58, 643
P.2d 882 (1982); State v. Walls, 81 Wash. 2d 618,622,503 P.2d 1068 (1972). Courts in other
jurisdictions have adopted rules equivalent to Washington's general-specific rule, e.g.,
Commonwealth v. Lussi, 562 Pa. 621, 626,757 A.2d 361 (2000); People v. Jenkins, 28 Cal.
3d 494, 501-05, 170 Cal. Rptr. 1, 620 P.2d 587 (1980); and at least one has held that the
general-specific rule does not bar the prosecutor from seeking a less severe penalty under
more general statutes, Mitchell v. Superior Court, 49 Cal. 3d 1230, 1249-50,783 P.2d 731,
265 Cal. Rptr. 144 (1989); RCW 9 .94A.421 (general-specific rule does not bar prosecutors
from electing to charge under more general, but also more lenient, statute).
                                            5
State v. Albarran (Miguel Angel), No. 92775-8

specific crime because the crime of second degree rape of a person who was under

age 15 and also incapable of consent due to physical helplessness or mental

incapacity encompassed more elements than does second degree child rape.

      Division Two of the Court of Appeals reversed under the general-specific rule

and remanded for resentencing. Albarran, slip op. at 17-21. We granted the State's

petition for review. Albarran, 185 Wash. 2d 1025.

                                     ANALYSIS

      As noted above, the parties agree that Albarran's convictions for both second

degree rape and second degree rape of a child violate double jeopardy protections.

That result is compelled by this court's decision in Hughes. 166 Wash. 2d at 681-86.

The remedy for a violation of double jeopardy protections is to vacate the "lesser"

offense-meaning either the offense that forms part of the proof of the other (greater)

offense or the offense that triggers the lesser sentence. State v. Weber, 159 Wash. 2d
252, 266-69, 149 P.3d 646 (2006). The rationale for this remedy is the presumption

that the legislature does not intend a defendant to benefit (get a lighter sentence)

from committing more crimes. Id. at 267.

       As this court recognized in Hughes, with respect to second degree rape and

second degree child rape, "it is not apparent from the code alone which conviction




                                           6
State v. Albarran (Miguel Angel), No. 92775-8

is the lesser offense." 166 Wash. 2d at 686 n.l3. 2 Thus, with respect to this particular

double jeopardy violation (convictions for second degree rape and second degree

child rape arising from the same act), the "lesser" conviction must be identified on

a case-by-case basis. I d. Here, however, the parties agree that Albarran's conviction

for second degree child rape triggered the lesser sentence and is therefore the offense

that would normally be vacated to remedy a double jeopardy violation. 3



       2
         This is because these two crimes carry the same mandatory maximum and, absent
any special allegation, trigger the same mandatory minimum sentence as well. RCW
9.94A.507(3)(b) (for second degree rape and second degree rape of a child, the court shall
impose a maximmn and minimmn term, with the maximum term equal to the statutory
maximum); RCW 9A.20.021 (statutory maximum for class A felony committed after July
1, 1984, is life imprisonment); RCW 9A.44.076(2) (rape of a child in the second degree is
class A felony), .050(2) (rape in the second degree is class A felony)~ RCW 9.94A.515
(second degree rape and second degree rape of a child both included in "seriousness level"
XI), .510 (seriousness level XI crime carries standard range sentence of78-l 02 months for
defendant with offender score of zero), .507(3)(c)(i) (absent any special fmding, the
minimum term imposed for a second degree rape or second degree child rape conviction
"shall be either within the standard sentence range for the offense, or outside the standard
range pursuant to RCW 9.94A.535, if the offender is otherwise eligible for such a
sentence").
       3
         This is apparently because, on the second degree rape count, the State alleged and
the jury found the special aggravating circtunstance that the victim was under 15 years
old-which triggered a mandatory minimum sentence of25 years on that count-but there
was no equivalent special allegation with respect to the second degree child rape charge.
CP at 51 (Felony J. & Sentence) (citing RCW 9.94A.507(3)(c)(ii)), 21-22 (Third Am.
Info.). The trial court agreed with the parties and ruled that the second degree child rape
charge carried the lesser sentence, but it did so without considering the aggravating factors
that the jury found with respect to that charge. See supra note 1. The trial court's ruling
is questionable to the extent that it ignored these factors, but because the parties have
neither challenged that ruling nor briefed this issue, we decline to address it here. We
therefore accept the trial court's ruling that the second degree child rape charge carried the
lesser sentence in this case.

                                              7
State v. Albarran (Miguel Angel), No. 92775-8

      But Albarran nevertheless argues for vacating his second degree rape

conviction instead. He contends that the double jeopardy rule is superseded by the

general-specific rule-which requires that we vacate the conviction for the more

general crime-and he argues that the more general crime here is second degree

rape. In other words, Albarran argues that RCW 9A.44.050(l)(b) (second degree

rape predicated on the victim's mental or physical incapacity) and RCW

9A.44.076(l) (second degree rape of a child) are "concurrent statutes" triggering the

general-specific rule because the rape of a child is always a rape predicated on the

victim's mental or physical incapacity.

      As support for this theory, Albarran relies exclusively on Hughes. 166 Wash. 2d
675. He acknowledges that Hughes did not address the general-specific rule at all

and that its holding was limited to the double jeopardy context, but he nevertheless

argues that its reasoning supports his position. Specifically, Albarran cites portions

of the Hughes opinion stating that proving the victim's youth relative to the

perpetrator, per the child rape statute, and proving the victim's mental or physical

helplessness, per the second degree rape statute, are just two different ways of

proving the nonconsent element of second degree rape. See Resp't's Suppl. Br. at

10-11 (citing Hughes, 166 Wash. 2d at 684). He contends that this makes the two

statutes "concurrent" and therefore triggers the general-specific rule. Id. at 11.




                                           8
State v. Albarran (Miguel Angel), No. 92775-8

        This argument fails because it confuses the double jeopardy analysis with the

analysis required by the general-specific doctrine. But these analyses are not the

same.

        The double jeopardy analysis is designed to determine whether the legislature

intended multiple punishments for different crimes arising from the same act.

Hughes, 166 Wash. 2d at 683-84. The general-specific rule, by contrast, is designed to

determine whether the legislature intended to limit prosecutorial charging discretion,

impliedly barring a prosecution for a general offense whenever the alleged criminal

conduct meets the elements of a more specific crime. Shriner, 101 Wash. 2d at 580-83

(citing State v. Walls, 81 Wash. 2d 618, 622-23, 503 P.2d 1068 (1072); State v.

Danforth, 97 Wash. 2d 255, 257-59, 643 P.2d 882 (1982)). Hughes held that the

legislature intended "to preclude multiple punishments for the crimes of rape and

rape of a child arising out of one act." 166 Wash. 2d at 684. It said nothing about the

legislature's intent to bar second degree rape prosecutions whenever the victim is

between 12 and 14 years old, not married to the perpetrator, and at least 36 months

younger than the perpetrator (the elements of second degree rape of a child, RCW

9A.44.076).

        In fact, there is clear evidence of legislative intent to the contrary. The

legislature has expressly authorized the prosecution of second degree rape crimes in




                                           9
State v.. Albarran (Miguel Angel), No. 92775-8

cases where the victim is under age 15, i.e., where the victim is a child, by enacting

RCW 9.94A.837(1). That statute provides:

      In a prosecution for rape in the first degree, rape in the second degree,
      indecent liberties by forcible compulsion, or kidnapping in the first
      degree with sexual motivation, the prosecuting attorney shall file a
      special allegation that the victim of the offense was under fifteen years
      of age at the time of the offense whenever sufficient admissible
      evidence exists, which, when considered with the most plausible,
      reasonably foreseeable defense that could be raised under the
      evidence, would justifY a finding by a reasonable and objective fact
      finder that the victim was under fifteen years of age at the time of the
      offense, unless the prosecuting attorney determines, after consulting
      with a victim, that filing a special allegation under this section is likely
      to interfere with the ability to obtain a conviction.
RCW 9.94A.837(1) (emphasis added). That special enhancement for victims under

age 15 imposes a mandatory minimum sentence of 25 years.                             RCW

9.94A.507(3)(c)(ii). This enhancement is unambiguous evidence that the legislature

did not intend for child rape statutes to supplant second degree rape statutes or limit

the punishments available to those who rape children.            On the contrary, the

enhancement shows· that the legislature meant to give prosecutors the power to

charge rape of victims under age 15 as second degree rape, and to increase the

punishments available for that crime. Albarran disputes the significance of this

enhancement, arguing that the legislature could have intended for it to apply only to

the other means of committing second degree rape that do not involve rape of a

person incapable of consent (e.g., rape by forcible compulsion).


                                           10
State v. Albarran (Miguel Angel), No. 92775-8

      But there is no such limiting language in the statute. The enhancement instead

states that it applies to prosecutions for "rape in the second degree." We therefore

interpret this enhancement as applying to any second degree rape prosecution.

Henne v. City of Yakima, 182 Wash. 2d 447, 453, 341 P.3d 284 (2015) ("Where the

plain language of a statute is unambiguous and 'the legislative intent is apparent, ..

. we will not construe the statute otherwise."' (alteration in original) (quoting State

v. J.P., 149 Wash. 2d 444, 450, 69 P.3d 318 (2003))).

      This interpretation is further buttressed by the fact that the enhancement was

enacted in the same bill enacting another enhancement for victims with diminished

capacities. LAws   OF   2006, ch. 122, § 3. In that statute, the legislature expressly

limited the application of the diminished capacity enhancement to certain

prosecutions for second degree rape. That statute provides:

             In a prosecution for rape in the first degree, rape in the second
      degree with forcible compulsion, indecent liberties with forcible
      compulsion, or kidnapping in the first degree with sexual motivation,
      the prosecuting attorney shall file a special allegation that the victim
      of the offense was, at the time of the offense, developmentally
      disabled, mentally disordered, or a frail elder or vulnerable adult,
      whenever sufficient admissible evidence exists, which, when
      considered with the most plausible, reasonably foreseeable defense
      that could be raised under the evidence, would justify a finding by a
      reasonable and objective fact finder that the victim was, at the time of
      the offense, developmentally disabled, mentally disordered, or a frail
      elder or vulnerable adult, unless the prosecuting attorney determines,
      after consulting with a victim, that filing a special allegation under this
      section is likely to interfere with the ability to obtain a conviction.


                                          11
State v. Albarran (Miguel Angel), No. 92775-8

RCW 9.94A.838(1) (emphasis added).             Given the absence of similar limiting

language under RCW 9.94A.837(1), the legislature must have intended that the

special child enhancement apply to all second degree rape prosecutions without

exception and that prosecutors therefore have the authority to prosecute under either

child rape or second degree rape statutes when the elements of each crime are met.

Thus, equating the double jeopardy analysis with the concurrency analysis conflicts

with the purpose of each: determining whether the legislature intended multiple

punishments (or not) and determining whether the legislature intended multiple

prosecutions (or not).

                                   CONCLUSION

      The general-specific rule is a means of answering the question, Did the

legislature intend to give the prosecutor discretion to charge a more serious crime

when the conduct at issue is fully described by a statute defining a less serious crime?

But here we have a much more direct answer to that question: in RCW 9.94A.837(1 ),

the legislature explicitly stated that RCW 9A.44.050(1)(b) (second degree rape

predicated on the victim's mental or physical incapacity) can be charged where the

complainant is a child. That means that it can be charged in the same circumstances

where RCW 9A.44.076 (second degree rape of a child) is charged. The Court of

Appeals erred by concluding otherwise. We therefore reverse the Court of Appeals

and remand to the trial court to reinstate the judgment and sentence.


                                          12
State v. Albarran (Miguel Angel), No. 92775-8




 WE CONCUR:




                                          13